Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 18, 2016

The Court of Appeals hereby passes the following order:

A16A1180. COLUMBIA NATIONAL INSURANCE COMPANY v. BENNING
    CONSTRUCTION COMPANY.

      Columbia National Insurance Company (“Columbia”) filed this direct appeal
from the state court’s judgment in this garnishment action. Appeals in cases
involving garnishment, however, must be initiated by an application for discretionary
appeal filed with this Court. OCGA § 5-6-35 (a) (4); Maloy v. Ewing, 226 Ga. App.
490, 491 (486 SE2d 708) (1997). Because Columbia failed to follow the required
procedure, this appeal is DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            04/18/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.